Citation Nr: 0923623	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to an initial disability rating in excess of 
10 percent, for the period of time prior to November 21, 
2001, for post-traumatic headaches with migraine features. 

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

5.  Entitlement to an earlier effective date than June 23, 
1982, for the grant of service connection for post-traumatic 
headaches.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to June 
1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico.  

In a December 2000 rating decision, the RO granted service 
connection for post-traumatic headaches and assigned a 10 
percent disability rating effective from June 23, 1982, the 
original date of the Veteran's claim for service connection.  
The Veteran was notified of this decision in a letter dated 
March 2001.  In May 2001, the Veteran filed a written notice 
of disagreement (NOD) which disagreed specifically with the 
initial 10 percent disability rating assigned for the 
service-connected headaches.  In a June 2001 letter, the RO 
returned the Veteran's May 2001 NOD to him and indicated that 
it was unacceptable as an NOD because it was not signed.  The 
Board notes that the controlling regulations do not require 
that an NOD be signed.  Rather the regulations require that 
an NOD be in writing a "written communication from a 
claimant."  38 C.F.R. § 20.201.  The May 2001 letter from 
the Veteran was a timely NOD as to the issue of an increased 
initial disability rating for the veteran's service-connected 
headaches.  The Board has rephrased the issue above to more 
accurately reflect the nature of what the Veteran is 
asserting in light of recognizing this letter as a timely 
NOD.  

Since this appeal is now recognized as being from the initial 
rating assigned for the service-connected headache disability 
upon awarding service connection, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2008), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  The RO did not specifically 
consider staged ratings.  

In a September 2004 rating decision, the RO denied the 
veteran's attempt to reopen his claims of entitlement to 
service connection for a back disorder and a psychiatric 
disorder; that rating decision also denied entitlement to 
TDIU.  

The case was previously before the Board on numerous 
occasions.  Most recently, in October 2006, the Board found 
that new and material evidence had been submitted and 
reopened the Veteran's claims for service connection for a 
back disorder and a psychiatric disorder.  The claims were 
then remanded for VA examinations of the Veteran.  The 
examinations were conducted and the case has now been 
returned to the Board.  

In October 2006, the Board rendered a decision on the 
veteran's claim for an earlier effective date for the 
assignment of a 50 percent disability rating for service-
connected headaches.  In January 2008, pursuant to Joint 
Motion for Remand, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision with 
respect to the issue of an earlier effective date and 
remanded the case.  As noted above, the Board has reviewed 
the record and found a May 2001 letter to be a timely NOD as 
to the issue of the assignment of an initial disability 
rating in excess to 10 percent for headaches.  As such, the 
Board has rephrased the issue on appeal to more accurately 
reflect the procedural documents of record.  

The issues involving the initial disability rating for the 
Veteran's service-connected headaches, the effective date of 
the grant of service connection for headaches, service 
connection for a psychiatric disability and the issue of 
TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was 
injured in a motor vehicle accident during service.  He 
incurred injuries to his face and thigh.

2.  Service treatment records reveal a single instance of 
complaints of low back pain a few days after the motor 
vehicle accident.  

3.  Service treatment records reveal that on separation 
examination there was no evidence of any abnormality of the 
spine.  

4.  The Veteran has a current diagnosis of a low back 
disability, degenerative disc disease of the lumbosacral 
spine.  The first documented medical evidence of a low back 
disorder are medical records dated in 1990, almost 15 years 
after the Veteran separated from service.  

5.  The Veteran reports that he has had symptoms of low back 
pain ever since the accident during military service.  

6.  A recent VA medical opinion states that the Veteran's low 
back disorders are age related; a recent private medical 
opinion states that the low back disorders are the result of 
injury during the accident during service.  


CONCLUSION OF LAW

A low back disorder was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the Veteran's claims for 
service connection.  This is so because the Board is taking 
action favorable to the appellant by granting service 
connection.  A decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; private medical records; VA medical records; 
and, VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to each of the veteran's claims for 
service connection.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disease or injury, service 
connection cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran's discharge papers, DD 214, reveal that he had 
active service from January 1975 to June 1976.  He had 
foreign service in Germany.  He did not serve in Vietnam; he 
did not engage in combat with the enemy.  

The Veteran's service treatment records reveal that on 
September 12, 1975, he was treated for injures to his left 
thigh and face.  Specifically, a two centimeter puncture 
wound to the left thigh and an abrasion below the right eye 
were treated.  Each wound required closure with sutures.  A 
September 16, 1975 record indicates complaints related to the 
thigh injury alone.  A September 19, 1975 treatment notation 
indicates that the Veteran was in an accident several days 
earlier.  This note also shows that the Veteran had 
complaints of low back pain.  His sutures were removed at 
this point.  These are the only service treatment records 
related to the Veteran's injury during an accident during 
service.  Subsequent records, beginning in October 1975, 
reveal only treatment for sinus congestion with no indication 
of any further residuals from the accident during service.  

In May 1976, separation examination of the Veteran was 
conducted.  No psychiatric abnormalities, or abnormalities of 
the spine were noted.  The Veteran specifically indicated he 
was in good health.  

In September 1976, a mere three months after separation from 
service, a VA Compensation and Pension examination of the 
Veteran was conducted.  He reported complaints of headaches 
since the head injury during service.  He also alleged that 
he had a fracture of the left femur from the thigh injury.  
However, the Board notes that this is not credible as the 
contemporaneous service treatment records dated in September 
1975 reveal that x-ray examination of the Veteran's left 
femur was conducted at that time of the accident and did not 
reveal a fracture.  Examination revealed no abnormalities of 
the musculoskeletal system along with no neurologic or 
psychiatric abnormalities.  

VA treatment records dated from 1990 to 1993 reveal 
complaints of low back pain.  A November 1990 record reveals 
evaluation for complaints of pain in the area of the 
lumbosacral spine. The Veteran indicated a two year history 
of low back pain without a history of trauma.  After full 
evaluation the diagnosis was low back pain syndrome.  

A September 1991 record reveals that the Veteran had 
complaints of low back pain with bending for the previous two 
weeks.  He reported a prior history of low back pain with a 
prior urinary tract infection several years earlier.  In 
October 1991 magnetic resonance imaging (MRI) of the 
Veteran's spine was conducted and revealed degenerative disc 
disease at L3-L4 and L5-S1.  An April 1992 VA treatment 
record again showed treatment for complaints of low back pain 
with lifting.  

A November 1992 letter from a private physician states that 
the Veteran had been a patient since September 1991.  At that 
time he was evaluated for "acute low back pain episode after 
bending forward at work."  A treatment record from the same 
physician indicates diagnoses of lumbar degenerative joint 
disease and disc bulging.  A private MRI report also confirms 
degenerative disc disease of the lumbosacral spine.  A 
February 1999 letter from another private physician also 
confirms that the Veteran's low back pain treated in 
September 1991 was a "work related low back injury" from 
that period of time.  

A private medical examination report dated May 1995 reveals 
diagnoses which included:  persistent headaches, anxiety, and 
depression.  The physician, who was a spinal cord specialist, 
noted the veteran's reports that his present complaints 
related back to 1975 and 1976 and that the multiple aches the 
Veteran had appeared to be chronic and longstanding.  

A January 2005 examination report from a private chiropractor 
indicates a long list of diagnoses which includes sciatica 
and lumbosacral strain.  The report relates all the disorders 
diagnosed to the Veteran's motor vehicle accident during 
service over two decades earlier.  

A July 2005 letter from a private psychologist initially 
indicates that the Veteran is a "Vietnam combat Veteran, 
wounded in action."  Again this is simply not true and 
unsupported by the evidence of record.  This letter does 
correctly account for the fact that the Veteran was in a 
motor vehicle accident during service in Germany.  Further, 
the letter indicates that the Veteran reports that since the 
accident he has had symptoms of:  low back pain, depressed 
mood, headaches, nightmares, anxiety and intrusive memories 
of the event.  The diagnosis was recurrent major depression 
with psychotic features and to rule out PTSD.  

In February 2007, a VA spine examination of the Veteran was 
also conducted.  The diagnosis was degenerative disc disease 
at multiple levels of the Veteran's lumbosacral spine.  The 
examining physician's medical opinion was that the Veteran's 
complaints of low back pain in service resolved with no 
complaints on separation examination, and the Veteran's 
current low back disorders were age related.  

An April 2008 letter from a private orthopedic surgeon 
confirms the Veteran's reports of symptoms of chronic pain 
and confirms the diagnosis of degenerative disc disease of 
the lumbosacral spine.  The physician's medical opinion was 
that the original injury during service was the cause of the 
Veteran's complaints of chronic pain and the cause of the 
current low back disorder.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the veteran's competence to 
report having low back problems since his initial injury in 
service, as well as his credibility, along with the 
credibility of the private medical opinions based upon the 
veteran's reported history.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In both Barr and Washington, the 
Court noted that a veteran is competent to testify to factual 
matters of which he had first-hand knowledge, and citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2) (2007).

With respect to the Veteran's claim for service connection 
for a low back disorder, the evidence does show that the 
Veteran was injured in a motor vehicle accident during active 
service.  While the contemporaneous service treatment records 
do not show a diagnosis of a back injury, there is one entry 
showing complaints of low back pain several days after the 
accident.  There is no medical evidence showing any diagnosis 
of complaints of, or treatment for, a low back disorder until 
November 1990, almost a decade and a half after the injury 
during service.  Moreover, treatment records dating from 
September 1991 reveal that the Veteran had a work related low 
back injury at that time.  An MRI conducted in October 1991 
revealed that the Veteran had degenerative disc disease at 
several levels of his lumbosacral spine.  The medical opinion 
in the February 2007 VA examination report states that the 
Veteran's low back disorders are age related, while an 
October 2008 private medical opinion relates them to the 
injury during service.  

The Veteran is competent to report having had symptoms of low 
back pain ever since the accident during service.  The 1991 
MRI report did show evidence of degenerative disc disease.  
While this was shortly after an alleged post-service, work 
related injury, the diagnosis of degenerative disc disease in 
someone of the Veteran's age at the time does seem to 
indicate a prior injury.  When all of the evidence of record 
is assessed the evidence against the claim includes:  the VA 
medical opinion, the normal separation examination, and the 
length of time between service and the first documented 
diagnosis of degenerative disc disease.  The evidence in 
favor of the Veteran's claim for service connection for a low 
back disorder includes:  a private medical opinion from an 
orthopedic surgeon, evidence of a motor vehicle accident 
during service, evidence of complaints of low back pain 
during service, evidence of fairly extensive degenerative 
disc disease identified in 1991, and the Veteran's credible 
assertions of a continuity of symptoms of low back pain 
dating back to service.  After reviewing all of the evidence 
of record, the Board finds that the evidence is at least in 
equipoise and therefore a grant of service connection for a 
low back disorder is warranted.


ORDER

Service connection for a low back disorder, degenerative disc 
disease of the lumbosacral spine, is granted.


REMAND

As noted in the introduction section above, in a December 
2000 rating decision, the RO granted service connection for 
post-traumatic headaches and assigned a 10 percent disability 
rating effective from June 23, 1982, the original date of the 
Veteran's claim for service connection.  The Veteran was 
notified of this decision in a letter dated March 2001.  In 
May 2001, the Veteran filed a written NOD which disagreed 
specifically with the initial 10 percent disability rating 
assigned for the service-connected headaches.  This was a 
valid NOD.  Accordingly, the proper phrasing of the issue on 
appeal is entitlement to an initial disability rating in 
excess of 10 percent, for the period of time prior to June 
18, 2002, for post-traumatic headaches with migraine 
features. 

Since the appeal is from the initial disability rating 
assigned for headaches upon the award of service connection, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation of a proposed rating 
reduction.  Fenderson, 12 Vet. App. at 126.  

Generally disability ratings for headaches are assigned under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
for migraines.  A noncompensable (0%) disability rating 
contemplates headaches with less frequent attacks than 
contemplated by the 10 percent rating.  A 10 percent rating 
contemplates headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  The next higher rating of 30 percent contemplates 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over last several months.  A 50 
percent rating, the highest rating assignable under this 
diagnostic code, contemplates headaches with very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  38 C.F.R. Part 
4, §4.124a, Diagnostic Code 8100.  

In the present case, the veteran suffered a head injury in a 
motor vehicle accident during service and service connection 
was initially established for post-traumatic headaches.  That 
is the veteran's headache disorder is in the nature of the 
residuals of a traumatic head injury.  Under the rating 
criteria in effect for the period of time in question 
Diagnostic Code 8045 specifically addresses brain disease due 
to trauma; however, it provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (emphasis added).  

The question becomes thus:  for the period of time prior to 
June 18, 2002 were the Veteran's headaches manifested by 
migraine symptoms warranting rating under Diagnostic Code 
8100, or post-traumatic headaches with purely subjective 
complaints being limited to a 10 percent disability rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045?  

Based upon the medical evidence of record, another VA 
examination of the veteran is warranted.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  A retrospective medical opinion may be required to 
determine whether, and if so when, it can be concluded that 
the veteran's service-connected disabilities alone prevented 
a veteran from obtaining and maintaining substantially 
gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 
(2008) (noting that a duty to assist may include development 
of medical evidence through a retrospective medical 
evaluation where there is a lack of medical evidence for the 
time period being rated).

In addition, another VA medical examination is necessary with 
respect to the issue of service connection for a psychiatric 
disorder.  The VA examiner in February 2007 diagnosed 
schizophrenia but did not reconcile that diagnosis with the 
various other diagnoses of record.  A July 2005 statement 
from a psychologist, H. M.  Berranco noted that the diagnosis 
was major depression with psychotic findings, while Dr. 
Pellot's statement of April 2008 noted a diagnosis of PTSD 
and major depressive disorder recurrent without psychotic 
features.  A May 2005 statement of Dr. Guillen included a 
diagnosis of recurrent major depression as did a June 2003 VA 
medical record.  Other diagnoses provided by VA practitioners 
include diagnoses of generalized anxiety disorder in July and 
August of 1982, and anxiety and depression in May 1995.  

The record shows that the Veteran has been awarded Social 
Security Administration (SSA) disability benefits.  It does 
not appear, however, that the records upon which SSA relied 
in reaching its decision have been associated with the 
veteran's claims file.  The Court of Appeals for Veterans 
Claims has held that VA's duty to assist encompasses 
obtaining medical records that supported an SSA award of 
disability benefits as they may contain information relevant 
to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-
70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008); Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Those records should be requested, and 
associated with the veteran's claims file.
Since the claims file is being returned it should be updated 
to include any VA treatment records compiled since September 
2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the May 2001 notice of disagreement also 
included the issue of entitlement to an earlier effective 
date for the grant of service connection for headaches.  The 
Veteran specifically disagreed with the assigned date of June 
23, 1982.  The RO has not yet issued a statement of the case 
regarding this issue.  The failure to issue a statement of 
the case is a procedural defect requiring remand. Manlincon 
v. West, 12 Vet. App. 238 (1999).

Finally, the Board has granted service connection for a low 
back disorder.  This disability must be rated in order to 
address the Veteran's claim for TDIU.  Accordingly, action on 
that issue is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the VA claims folder 
any VA medical records pertaining to the 
Veteran dating from September 2005.

2.  Request directly from the SSA complete 
copies of any determination on a claim for 
disability benefits, and any re-
adjudications, from that agency, together 
with the medical records that served as 
the basis for any such determination.  All 
attempts to fulfill this development 
should be documented in the claims file.  

If the search for these records is 
negative, that should be noted and the 
veteran must be informed in accordance 
with 38 C.F.R. § 3.159(e).

3.  Provide the veteran with a statement 
of the case on the issue of entitlement to 
an earlier effective date than June 23, 
1982, for the grant of service connection 
for headaches. Advise the Veteran that a 
substantive appeal must be filed in order 
to perfect an appeal on this issue.

4.  The veteran should be accorded the 
appropriate examination for headaches.  
The report of examination should include a 
detailed account of all manifestations of 
the headaches found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the evidence of record with respect 
to the medical evidence documenting the 
Veteran's headaches.  The examiner is 
requested to offer an opinion, if 
possible, as to whether the symptoms of 
the Veteran's headaches are migraine in 
nature.  Specifically, for the period of 
time prior to June 18, 2002 were the 
Veteran's headaches manifested by migraine 
symptoms warranting rating under 
Diagnostic Code 8100 (see above), or post-
traumatic headaches with purely subjective 
complaints as contemplated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (see 
above)?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

5.  After the additional records 
development above has been completed, 
the RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to undergo a psychiatric 
examination.  The examiner is asked to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses 
thereof, as set forth in the Diagnostic 
and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  The 
claims folder must be made available to 
the examiner. The examiner should note 
in the examination report that the 
claims folder has been reviewed. Any 
appropriate evaluations, studies, and 
testing deemed necessary by the 
examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether any diagnosed 
psychiatric disorder is at least as 
likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, to include 
the motor vehicle accident therein.  If 
the examiner does not diagnose major 
depression (with or without psychotic 
features), PTSD, schizophrenia, 
generalized anxiety disorder, anxiety 
or depression, the examiner is 
requested to reconcile the diagnosis or 
diagnoses provided with the psychiatric 
diagnoses listed above that are 
included in the claims folder.   The 
examiner should also explain whether 
any psychiatric disorder diagnosed upon 
VA examination is a progression of any 
of the listed diagnoses.  The examiner 
must provide a complete rationale for 
any stated opinion.

6.  After undertaking any other 
development deemed warranted, if any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the veteran and 
his attorney should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


